United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 18, 2013          Decided February 11, 2014

                       No. 13-5223

  SHAKER ABDURRAHEEM AAMER, DETAINEE, CAMP DELTA
   AND SAEED AHMED SIDDIQUE, NEXT FRIEND OF SHAKER
               ABDURRAHEEM AAMER,
                    APPELLANTS

                            v.

   BARACK OBAMA, PRESIDENT OF THE UNITED STATES OF
                  AMERICA, ET AL.,
                    APPELLEES


       Consolidated with 13-5224, 13-5225, 13-5276


       Appeals from the United States District Court
               for the District of Columbia
                   (No. 1:04-cv-02215)
                   (No. 1:05-cv-01504)
                   (No. 1:05-cv-02349)
                   (No. 1:05-cv-01457)


    Jon B. Eisenberg argued the cause for appellants. With
him on the brief were Cori Crider and Tara Murray. Shayana
D. Kadidal entered an appearance.
                              2
     Daniel J. Lenerz, Attorney, U.S. Department of Justice,
argued the cause for appellees. With him on the brief were
Stuart F. Delery, Assistant Attorney General, and Douglas N.
Letter and Matthew M. Collette, Attorneys.

   Before: TATEL and GRIFFITH, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge TATEL.

   Dissenting opinion filed by Senior Circuit Judge
WILLIAMS.

      TATEL, Circuit Judge: Petitioners Ahmed Belbacha, Abu
Dhiab, and Shaker Aamer are detainees who, although cleared
for release, remain held at the United States Naval Station at
Guantanamo Bay, Cuba. Protesting their continued
confinement, they and other similarly situated detainees have
engaged in a hunger strike, refusing to eat unless and until
released. In response, the government instituted a force-
feeding protocol. Petitioners, each of whom had already
sought release via a writ of habeas corpus, moved in those
habeas actions for a preliminary injunction preventing the
government from subjecting them to force-feeding. Two
separate district judges denied their requests, each concluding
that the Military Commissions Act (MCA) stripped federal
courts of jurisdiction to consider such challenges brought by
Guantanamo detainees. For the reasons set forth in this
opinion, we conclude that under the law of this circuit
petitioners’ challenges to the conditions of their confinement
properly sound in habeas corpus and thus are not barred by
the MCA. We also conclude, however, that although their
claims are not insubstantial, petitioners have failed to
establish their entitlement to preliminary injunctive relief.
                               3
                               I.
     A declaration submitted by the Senior Medical Officer at
Guantanamo Bay summarizes the government’s force-feeding
protocol. According to the declaration, the protocol “follows
the Federal Bureau of Prisons’ model and guidelines for
managing hunger strikers.” Decl. of Commander [Redacted],
M.D., 3. The medical staff at Guantanamo begins by
designating a detainee as a “hunger striker . . . based on the
detainee’s intent, purpose, and behavior,” the detainee’s
“[w]eight loss to a level less than 85% of the detainee’s Ideal
Body Weight,” or the detainee’s missing “nine consecutive
meals.” Id. Then, if “medical personnel determine the
detainee’s refusal to voluntarily consume adequate food or
nutrients could now threaten his life or health,” the detainee
may be “approved for enteral feeding”—that is, force-feeding
using “nasogastric tubes” inserted through the detainee’s nose
and into his stomach. Id. at 4. The declaration states that even
after a detainee is approved for such treatment, “medical
personnel will only implement enteral feeding when it
becomes medically necessary to preserve a detainee’s life and
health.” Id. The medical staff will also offer the detainee a
final “opportunity to eat a standard meal or consume [a] liquid
supplement orally, instead of being enterally fed.” Id.

     If the detainee refuses, officials will strap him to a
“restraint chair.” Decl. of Commander [Redacted], M.D., 5.
The restraint chair, the declaration explains, “is ergonomically
designed for the detainee’s comfort and protection, with a
padded seat and padded back support.” Id. Once the detainee
is restrained, “physicians or credentialed registered nurses”
insert the “nasogastric tubes” through the detainee’s nostril
using a lubricant and, unless the detainee declines, “a topical
anesthetic such as lidocane.” Id. at 4. After medical personnel
have verified that the tube has been properly placed in the
detainee’s stomach, “an appropriate amount of nutritional
                               4
supplement formula is infused by gravity.” Id. The actual
feeding process “typically takes 30 to 40 minutes.” Id. Once
the feeding is complete, the medical staff keeps the detainee
strapped in the restraint chair for an additional period in order
“to ensure the detainee has tolerated the feeding and to permit
digestion of the nutritional formula.” Id. at 5. “Detainees are
offered pain relievers, such as ibuprofen, if they indicate any
discomfort from the feeding procedure.” Id.

     Medical staff designated petitioners Dhiab, Belbacha, and
Aamer as hunger strikers in March 2013. Decl. of
Commander [Redacted], M.D., 7. The staff approved Dhiab
for enteral feeding that same month, and Belbacha shortly
thereafter. Id. A declaration submitted by petitioners’ counsel
reports that, as of May 30, 2013, medical personnel had
regularly subjected Belbacha to force-feeding. See Crider
Decl. 6. Belbacha stated that the process “hurt[] a great deal”
and caused one of his nostrils to swell shut. Id. Dhiab, the
same declaration recounted, had also been regularly force-
fed—except when, because of “severe pain,” he had instead
voluntarily consumed a liquid supplement. Id. at 14, 17.
Although Aamer was never approved for enteral feeding,
apparently because he had been willing to consume the
minimal amount of nutrition necessary to avoid such
treatment, he asserted through counsel that “if force-feeding
were not permitted, he would escalate his peaceful protest and
refuse food.” Id. at 12. The government has informed us that
although neither Belbacha nor Aamer is currently designated
as a hunger striker, Dhiab retains that designation. See
Appellees’ Letter Regarding Case Status, November 8, 2013;
Appellees’ Letter Regarding Case Status, October 24, 2013.

     In June, petitioners—together with fellow Guantanamo
detainee Nabil Hadjarab, who has since been released—
invoked the district court’s habeas jurisdiction and moved for
                               5
a preliminary injunction prohibiting the authorities from
force-feeding them. According to petitioners, the practice
violated both their constitutional rights and the Religious
Freedom Restoration Act (RFRA), 42 U.S.C. § 2000bb-1.

     Judge Kessler considered Dhiab’s petition separately
from those of the other petitioners. Holding that section 7 of
the Military Commissions Act of 2006 (MCA), Pub. L. No.
109-366, 120 Stat. 2600, had stripped the district courts of
subject-matter jurisdiction over claims, such as Dhiab’s,
relating to the “conditions of confinement of an alien who is
or was detained by the United States and has been determined
by the United States to have been properly detained as an
enemy combatant,” she rejected the request for a preliminary
injunction. Dhiab v. Obama, No. 05-1457, slip op. at 2
(D.D.C. July 8, 2013) (unpublished) (quoting 28 U.S.C.
§ 2241(e)(2)). She also observed, however, that “it is perfectly
clear . . . that force-feeding is a painful, humiliating and
degrading process.” Id. at 3.

     Judge Collyer subsequently denied the remaining
petitioners’ applications for a preliminary injunction. Aamer
v. Obama, Nos. 04-2215, 05-1504, 05-2349, slip op. at 2
(D.D.C. July 16, 2013) (unpublished). Like Judge Kessler, she
concluded that MCA section 7 stripped the courts of subject-
matter jurisdiction over the detainees’ claims. Id. at 12. Judge
Collyer went on to explain that even if the court had
jurisdiction, “the motion would be denied due to failure to
show likelihood of success on the merits and because the
public interest and balance of harms weighs in favor of the
Government.” Id. She reasoned that the government has
“legitimate penological interest[s] in preventing suicide” and
in “preserving order, security, and discipline,” and that “the
requested injunction would increase the risk of irreparable
harm to Petitioners’ lives and health.” Id. at 13–14.
                               6

     After both sets of petitioners appealed, we consolidated
the cases. Petitioners assert, as they did in the district court,
that their claims are properly raised in a petition for habeas
corpus. They further contend that the two district courts
should have granted them the preliminary relief they sought.

                               II.
     We begin, as we must, with the question of subject-
matter jurisdiction. See Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 101–02 (1998). The government
contends, as both district courts held, that the MCA’s
jurisdiction-stripping provision bars federal courts from
considering petitioners’ force-feeding challenges. Our review
is de novo. Ass’n of Civilian Technicians v. FLRA, 283 F.3d
339, 341 (D.C. Cir. 2002).

                               A.
     Congress and the Supreme Court have engaged in an
extensive back-and-forth regarding the scope of federal court
jurisdiction over claims brought by Guantanamo detainees. A
brief review of this dialogue is necessary to understand the
question now before us.

     The story starts with Rasul v. Bush, 542 U.S. 466 (2004).
In that case, several Guantanamo detainees had filed a petition
for habeas corpus seeking “release from custody, access to
counsel, freedom from interrogations, and other relief.” Id. at
472. Other detainees, invoking the jurisdictional provisions of
28 U.S.C. §§ 1331 and 1350, sought “to be informed of the
charges against them, to be allowed to meet with their
families and with counsel, and to have access to the courts or
to some other impartial tribunal.” Id. The Supreme Court held
that the district court had jurisdiction to hear all of these
                               7
claims. Id. at 483–85. It explained that 28 U.S.C. § 2241, the
federal habeas corpus statute, extended to those detained at
Guantanamo, which, for the purposes of this statute at least,
was “within ‘the territorial jurisdiction’ of the United States.”
Id. at 480 (quoting Foley Brothers, Inc. v. Cilardo, 336 U.S.
281, 285 (1949)). The Court further concluded that if
statutory habeas jurisdiction extended to Guantanamo, then
there was no reason to bar detainees from also raising claims
pursuant to sections 1331 and 1350: the detainees were
entitled to “the privilege of litigation in U.S. courts.” Id. at
484 (internal quotation marks omitted).

     Shortly thereafter, Congress passed the Detainee
Treatment Act of 2005 (DTA), Pub. L. No. 109-148, 119 Stat.
2739, which contained a provision designed to abrogate Rasul
and strip federal courts of jurisdiction over Guantanamo
detainees’ claims. See DTA § 1005(e). After the Supreme
Court held that this provision could not apply retroactively to
cases pending at the time the DTA was enacted, see Hamdan
v. Rumsfeld, 548 U.S. 557, 575–76 (2006), Congress
responded by passing the MCA, the statute at issue in this
case, whose jurisdiction-stripping provisions unequivocally
applied to all claims brought by Guantanamo detainees. See
Boumediene v. Bush, 553 U.S. 723, 736–39 (2008). MCA
section 7 provides:

     (1) No court, justice, or judge shall have
     jurisdiction to hear or consider an application for a
     writ of habeas corpus filed by or on behalf of an
     alien detained by the United States who has been
     determined by the United States to have been
     properly detained as an enemy combatant or is
     awaiting such determination.
                               8
     (2) Except as provided [in section 1005(e) of the
     DTA], no court, justice, or judge shall have
     jurisdiction to hear or consider any other action
     against the United States or its agents relating to
     any aspect of the detention, transfer, treatment,
     trial, or conditions of confinement of an alien who
     is or was detained by the United States and has
     been determined by the United States to have been
     properly detained as an enemy combatant or is
     awaiting such determination.

28 U.S.C. § 2241(e).

     Passage of the MCA required the Supreme Court to
confront the constitutional question it had until then
successfully avoided: may Congress eliminate federal habeas
jurisdiction over Guantanamo without complying with the
requirements of the Suspension Clause? In Boumediene v.
Bush, 553 U.S. 723 (2008), the Court answered this question
in the negative. It first held that the Suspension Clause “has
full effect at Guantanamo Bay.” Id. at 771. The Court then
concluded that the substitute procedures Congress had
developed for Guantanamo detainees—review in this court of
military tribunal decisions—were “an inadequate substitute
for habeas corpus,” id. at 792, which at the very least “entitles
the prisoner to a meaningful opportunity to demonstrate that
he is being held pursuant to ‘the erroneous application or
interpretation’ of relevant law” before a court that “must have
the power to order the conditional release of an individual
unlawfully detained,” id. at 779 (quoting INS v. St. Cyr, 533
U.S. 289, 302 (2001)). Thus, the Court held, MCA section 7
“operates as an unconstitutional suspension of the writ.” Id. at
733, 792.
                               9
     This court addressed Boumediene’s effect on the relevant
jurisdictional statutes in Kiyemba v. Obama, 561 F.3d 509
(D.C. Cir. 2009). In petitions for habeas corpus, nine
detainees had sought to bar the government from transferring
them to a country where they might be tortured or detained.
Id. at 511. The government contended that the district court
lacked jurisdiction to consider such claims, arguing that
Boumediene held MCA section 7 to be “unconstitutional only
insofar as it purported to deprive the district court of
jurisdiction to hear a claim falling within the ‘core’ of the
constitutional right to habeas corpus, such as a challenge to
the petitioner’s detention or the duration thereof.” Id. at 512.
Rejecting that argument, we held—in language central to this
case—that Boumediene “invalidate[d] § 2241(e)(1) with
respect to all habeas claims brought by Guantanamo
detainees, not simply with respect to so-called ‘core’ habeas
claims.” Id. Thus, the Supreme Court’s decision had
“necessarily restored the status quo ante, in which detainees at
Guantanamo had the right to petition for habeas under
§ 2241.” Id. at 512 n.2. Because the federal courts’ statutory
habeas jurisdiction had been restored, we saw “no need to
decide . . . whether the . . . petitions c[a]me within the
contours and content of constitutional habeas.” Id. (internal
quotation marks omitted). Rather, the question was simply
whether the petitioners had “allege[d] a proper claim for
habeas relief.” Id. at 513. We concluded that they had. Id.

     Subsequently, in Al-Zahrani v. Rodriguez, 669 F.3d 315
(D.C. Cir. 2012), we clarified that section 2241(e)(2)—the
other subsection of MCA section 7—continues in force. In Al-
Zahrani, which involved a suit brought by families of
detainees who had died at Guantanamo, id. at 316–17, we
held that the district court lacked jurisdiction because the
“litigation rather plainly constitute[d] an action other than
habeas corpus brought against the United States and its agents
                                10
relating to ‘aspect[s] of the detention . . . treatment . . . [and]
conditions of confinement of an alien’ as described in the
MCA,” id. at 319. Boumediene, we explained, dealt with
section 2241(e)(1), which stripped federal courts of habeas
jurisdiction. Id. By contrast, section 2241(e)(2) “has no effect
on habeas jurisdiction,” and thus the “Suspension Clause is
not relevant and does not affect the constitutionality of the
statute.” Id. We went on to reject the plaintiffs’ claim that
section 2241(e)(2) was itself unconstitutional, observing that
the only remedy sought by the plaintiffs was money damages
and that “such remedies are not constitutionally required.” Id.

                                B.
     Kiyemba and Al-Zahrani make clear that the
jurisdictional question we consider here is relatively narrow:
are petitioners’ claims the sort that may be raised in a federal
habeas petition under section 2241? As the government
emphasizes, petitioners challenge neither the fact nor the
duration of their detention, claims that would lie at the heart
of habeas corpus. See, e.g., Preiser v. Rodriguez, 411 U.S.
475, 484 (1973) (“[T]he traditional function of the writ is to
secure release from illegal custody.”). Instead, they attack the
conditions of their confinement, asserting that their treatment
while in custody renders that custody illegal—claims that
state and federal prisoners might typically raise in federal
court pursuant to 42 U.S.C. § 1983 and Bivens v. Six
Unknown Named Agents, 403 U.S. 388 (1971). But although
petitioners’ claims undoubtedly fall outside the historical core
of the writ, that hardly means they are not a “proper subject of
statutory habeas.” Kiyemba, 561 F.3d at 513. “Habeas is not
‘a static, narrow, formalistic remedy; its scope has grown to
achieve its grand purpose.’” Boumediene, 553 U.S. at 780
(quoting Jones v. Cunningham, 371 U.S. 236, 243 (1963)).
                               11
    If, as petitioners assert, their claims fall within the scope
of habeas, then the district courts possessed jurisdiction to
consider them because the federal habeas corpus statute
extends, in its entirety, to Guantanamo. See Kiyemba, 561
F.3d at 512 & n.2. But if petitioners’ claims do not sound in
habeas, their challenges “constitute[] an action other than
habeas corpus” barred by section 2241(e)(2). Al-Zahrani, 669
F.3d at 319.

      Contrary to the contentions of the government and the
dissent, in order to resolve this jurisdictional question we have
no need to inquire into Congress’s intent regarding federal
court power to hear Guantanamo detainees’ claims. Although
Congress undoubtedly intended to preclude federal courts
from exercising jurisdiction over any claims brought by
Guantanamo detainees, it chose to do so through a statute that
separately proscribes two different sorts of challenges:
“habeas” actions, see 28 U.S.C. § 2241(e)(1), and all “other”
actions, see id. § 2241(e)(2). Boumediene struck down the
first of these—the provision that would, but for Boumediene,
preclude Guantanamo detainees from bringing habeas actions.
See Kiyemba, 561 F.3d at 512. The remaining, lawful
subsection of MCA section 7 has, by its terms, “no effect on
habeas jurisdiction.” Al-Zahrani, 669 F.3d at 319. In the wake
of Boumediene and this court’s interpretation of that decision
in Kiyemba, Congress might very well want to preclude
Guantanamo detainees from bringing particular types of
habeas actions. But even assuming that Congress intends to
again strip federal courts of habeas jurisdiction, it has yet to
do so. Because we are unable to give effect to a non-existent
statute, any such unmanifested congressional intent has no
bearing on whether petitioners may bring their claims.
Instead, given that statutory habeas extends to Guantanamo,
the issue now before us is not Guantanamo-specific. We ask
simply whether a challenge such as that advanced by
                              12
petitioners constitutes “a proper claim for habeas relief” if
brought by an individual in custody in Guantanamo or
elsewhere. Kiyemba, 561 F.3d at 513.

     For the same reasons, we have no need to explore the
reach or breadth of the Suspension Clause. Simply put, there
is no longer any statute in place that might unconstitutionally
suspend the writ. We express no view on whether Congress
could constitutionally enact legislation designed to preclude
federal courts from exercising jurisdiction over the particular
species of habeas claim petitioners advance. For our purposes,
it suffices to say that Congress has not done so. Moreover,
because of our focus on statutory habeas corpus, we have less
need in this case to examine the writ’s scope at the time the
Constitution was ratified than we might in a case in which the
constitutional question was presented. Compare St. Cyr, 533
U.S. at 301 (“[A]t the absolute minimum, the Suspension
Clause protects the writ ‘as it existed in 1789.’”) (quoting
Felker v. Turpin, 518 U.S. 651, 664 (1996)), with Rasul, 542
U.S. at 474 (“As it has evolved over the past two centuries,
the habeas statute clearly has expanded habeas corpus
‘beyond the limits that obtained during the 17th and 18th
centuries.’”) (quoting Swain v. Pressley, 430 U.S. 372, 380
n.13 (1977)). It is to the question of the current scope of
statutory habeas corpus that we now turn.

                              C.
     The Supreme Court once suggested—indeed, held—that
the scope of the writ encompasses conditions of confinement
claims such as those petitioners assert. In Johnson v. Avery,
393 U.S. 483 (1969), the Court permitted a federal prisoner to
challenge by writ of habeas corpus a prison regulation that
prohibited him from providing legal assistance to other
prisoners. See id. at 484, 490. Likewise, in Wilwording v.
Swenson, 404 U.S. 249 (1971), the Court expressly held that a
                              13
petition brought by state prisoners challenging “their living
conditions and disciplinary measures,” id. at 249, was
“cognizable in federal habeas corpus,” id. at 251.

     Subsequently, however, in Preiser v. Rodriguez, 411 U.S.
475 (1973), the Supreme Court reversed course, opting
instead to treat as an open question the writ’s extension to
conditions of confinement claims. In Preiser, the Court
addressed the scope of relief state prisoners may seek under
the federal civil rights statute, 42 U.S.C. § 1983. The Court
held that when a challenge falls within the “heart of habeas
corpus,” id. at 498, state prisoners may not proceed by way of
a section 1983 action, as otherwise they could evade the
exhaustion and other procedural requirements established for
state habeas challenges in the federal courts. Id. at 489–90.
Claims that fall within the “heart” or “core” of habeas corpus,
and thus may be brought in federal court solely by means of a
petition for the writ, are those in which a prisoner
“challeng[es] the very fact or duration of his physical
imprisonment.” Id. at 500. Significantly, the Court did not
hold that the converse is also true—that is, that any claim
challenging something apart from the fact or duration of
confinement may not be raised in habeas. To the contrary,
citing both Johnson and Wilwording, the Court stated: “This
is not to say that habeas corpus may not also be available to
challenge . . . prison conditions.” Preiser, 411 U.S. at 499.
But according to the Court, its prior decisions had left this
question unresolved. “When a prisoner is put under additional
and unconstitutional restraints during his lawful custody,” the
Court explained, “it is arguable that habeas corpus will lie to
remove the restraints making the custody illegal.” Id.
(emphasis added). But see id. at 505 (Brennan, J., dissenting)
(stating that it was well-established that “a prisoner may
challenge the conditions of his confinement by petition for
writ of habeas corpus”).
                                14

     Since Preiser, the Court has continued—quite
expressly—to leave this question open. In Bell v. Wolfish, 441
U.S. 520 (1979), the Court left “to another day the question of
the propriety of using a writ of habeas corpus to obtain review
of the conditions of confinement, as distinct from the fact or
length of the confinement itself.” Id. at 527 n.6. More
recently, in Boumediene itself, the Court declined to “discuss
the reach of the writ with respect to claims of unlawful
conditions of treatment or confinement.” 553 U.S. at 792.

     Although the Supreme Court has avoided resolving the
issue, this circuit has not. Our precedent establishes that one
in custody may challenge the conditions of his confinement in
a petition for habeas corpus, and we must “adhere to the law
of our circuit unless that law conflicts with a decision of the
Supreme Court.” Rasul v. Myers, 563 F.3d 527, 529 (D.C.
Cir. 2009).

     Most important is our decision in Hudson v. Hardy, 424
F.2d 854 (D.C. Cir. 1970) (“Hudson II”). In Hudson II, an
inmate in the District of Columbia jail sought relief from
certain jail officials who he claimed subjected him to beatings
and threats and deprived him of his right to practice his
religion, among other things. Id. at 855; see also Hudson v.
Hardy, 412 F.2d 1091, 1091 (D.C. Cir. 1968) (“Hudson I”)
(describing petitioner’s claims). Responding to the
government’s argument that the case had become moot
because the petitioner had since been transferred outside the
jurisdiction, we held that even if the complaint could not be
construed as a section 1983 claim for damages, the “core of
[the inmate’s] complaint when filed was an unlawful
deprivation of liberty,” and thus the petition was “in effect . . .
for a writ of habeas corpus.” Hudson II, 424 F.2d at 855. In
language directly applicable to this case, we held: “Habeas
                              15
corpus tests not only the fact but also the form of detention.”
Id. at 855 n.3. If, we continued, the inmate’s pleadings were
treated as a petition for habeas corpus, then the case might not
be moot for a number of reasons, among them that the
inmate’s “disciplinary record may follow him throughout the
prison system” in a manner that could both lead to harsher
treatment while he was incarcerated and “affect his eligibility
for parole.” Id. at 856. We therefore remanded for the district
court to ascertain whether, if the petition was for habeas
corpus, as opposed to a claim for damages, the inmate was
“still subject to disabilities because of the unlawful acts
alleged.” Id. at 856.

     Hudson II’s description of the writ’s availability to test
“not only the fact but also the form of detention” was integral
to our ultimate disposition of the case, and thus constitutes
binding precedent. If habeas jurisdiction would not lie over
the inmate’s claims, we would have had no need to direct the
district court to conduct further proceedings regarding the
mootness of any such habeas petition. We based the necessary
antecedent conclusion regarding habeas jurisdiction on two
premises: that the petitioner attacked the conditions of his
confinement while in custody; and that such claims may be
raised in habeas corpus. Doing so quite explicitly, we held
that the inmate’s petition—which, again, alleged that jail
officials “had subjected him to cruel and unusual punishment,
to punishment without cause, and to unconstitutional
discrimination,” Hardy II, 424 F.2d at 855—was “for a writ
of habeas corpus” because “[h]abeas corpus tests not only the
fact but also the form of detention.” Id. at 855 & n.3. Indeed,
unless we were holding that habeas jurisdiction would lie for
this purpose, we could not have offered as a potential
justification for the continued existence of a live controversy
the possibility that the disciplinary record would subject
petitioner to harsher treatment while in prison, see id. at
                               16
856—an independent, and therefore precedential, basis for
our remand. See Woods v. Interstate Realty Co., 337 U.S. 535,
537 (1949) (“[W]here a decision rests on two or more
grounds, none can be relegated to the category of obiter
dictum.”).

     The dissent seeks to avoid this conclusion in three ways.
First, the dissent asserts that because we remanded for the
district court to make findings as to mootness, we could not
have issued a precedential decision as to whether the
petitioner’s claims sounded in habeas, for by doing so we
would have “flouted the rule that on any appeal ‘the first and
fundamental question is that of jurisdiction.’” Dissenting Op.
at 3 (quoting Steel Co., 523 U.S. at 94). But the habeas statute
is jurisdictional, see Rasul, 542 U.S. at 484, so whether a
claim is the type that sounds in habeas is itself a jurisdictional
question, see Wolfish, 441 U.S. at 527 n.6, Kiyemba, 561 F.3d
at 513, and “there is no mandatory sequencing of
jurisdictional issues.” Sinochem International Co. v. Malaysia
International Shipping Corp., 549 U.S. 422, 431 (2007). Just
as plaintiffs invoking federal question jurisdiction must assert
claims that turn on questions of federal law, petitioners
invoking habeas jurisdiction must assert claims that sound in
habeas. Simply labeling the latter requirement “the merits of
whether a claim is cognizable in habeas,” see Dissenting Op.
at 4, does not somehow transform it into a merits issue. Next,
the dissent points out that in Hudson II we suggested that the
petitioner could seek injunctive relief pursuant to section
1983. See id. at 5; Hudson II, 424 F.2d at 855 n.3. True, but
we also held that the petitioner could raise his claims by way
of a petition for habeas corpus, and again, alternative grounds
for a decision are nonetheless precedential. See Woods, 337
U.S. at 537. Finally, the dissent thinks it “unclear whether
[Hudson II] addresses conditions of confinement at all,” and
advances various other potential rationales that we could have
                              17
offered for concluding that habeas jurisdiction existed.
Dissenting Op. at 6. But the dissent misreads Hudson II’s
discussion of mootness. Contrary to the dissent’s contention,
we cited the inmate’s transfer to Leavenworth prison not as an
“example of future punishment,” id., but rather as an
independent reason that his petition might not be moot, see
Hudson II, 424 F.2d at 856. We mentioned being “subjected
to . . . additional restraints” as an example of the petitioner
being “punished anew.” Id. at 856 & n.7. And in any event,
we based our determination that habeas jurisdiction existed on
none of the justifications offered by the dissent. Instead, we
clearly held that the petitioner’s claim sounded in habeas
because “[h]abeas corpus tests not only the fact but also the
form of detention.” Id. at 855 n.3. We cannot now disregard
this holding simply by inventing alternative rationales on
which Hudson II could have relied; we are bound by the
rationale on which Hudson II did rely.

     Hudson II’s characterization of the scope of habeas
corpus is by no means an outlier in this circuit’s
jurisprudence—even if it is the only decision that is
precedential on that precise question. We invoked the very
same principle in United States v. Wilson, 471 F.2d 1072
(D.C. Cir. 1972). In that case, a defendant, on direct appeal
from his conviction, claimed that his sentence of
imprisonment amounted to cruel and unusual punishment
given his mental illness. Id. at 1077. Rejecting his claim, we
reasoned “that the only available remedy at this time is a
petition for writ of habeas corpus in the jurisdiction in which
appellant is confined.” Id. at 1080. Although holding that such
a petition would have to be “brought in the district of
confinement”—which was located outside this court’s
jurisdiction—we left little doubt that petitioners’ claims could
be raised in habeas, stating: “appellant unquestionably has the
                              18
right to challenge the conditions of his confinement.” Id. at
1081.

     Equally significant is Miller v. Overholser, 206 F.2d 415
(D.C. Cir. 1953), which involved a habeas petitioner who
sought transfer from an institution for the criminally insane to
an institution for treatment of the mentally ill. Here the
government cites Miller for the proposition that “‘the courts
will not interfere with discipline or treatment in a place of
legal confinement, and so habeas corpus is not an available
remedy.’” Appellees’ Br. 12 (quoting Miller, 206 F.2d at
419). But the government has excised the key phrase from the
quoted sentence, thus completely changing its meaning. In
fact, Miller clearly supports petitioners, as the full sentence
reads: “Except in circumstances so extreme as to transgress
constitutional prohibitions, the courts will not interfere with
discipline or treatment in a place of legal confinement, and so
habeas corpus is not an available remedy.” Miller, 206 F.2d at
419 (emphasis added); cf. also Creek v. Stone, 379 F.2d 106,
109 (D.C. Cir. 1967) (“[I]n general habeas corpus is available
not only to an applicant who claims he is entitled to be freed
of all restraints, but also to an applicant who protests his
confinement in a certain place, or under certain conditions,
that he claims vitiate the justification for confinement.”).

     During oral argument, the government asserted that our
decisions recognize only that a habeas petitioner may
challenge the place of confinement, not the conditions therein.
It is true that the petitioner in Miller alleged that his
confinement in a particular place was illegal. See Miller, 206
F.2d at 419. But neither Hudson II nor Wilson was so limited.
Not only did petitioners in both cases directly attack their
treatment while in custody, but we made no mention of the
possibility that they might instead be detained in a different
place in which such conditions were absent.
                               19

     In any event, we see little reason to distinguish a place of
confinement challenge, which unquestionably sounds in
habeas, see, e.g., Kiyemba, 561 F.3d at 513; In re Bonner, 151
U.S. 242, 255–56 (1894), from the one presented here. The
substantive inquiry in which courts engage in the two types of
cases will often be identical. A place of confinement claim
such as that asserted in Miller rests on the contention that the
conditions of confinement in a particular place violate the
law. See Miller, 206 F.2d at 418–19 (holding that, if true, the
facts alleged by petitioner regarding the conditions where he
was held demonstrated his confinement in that place was “not
authorized by . . . statute”); see also Covington v. Harris, 419
F.2d 617, 624 (D.C. Cir. 1969) (habeas petitioner’s challenge
to his placement in a particular ward within a hospital turned
on the validity of “additional restrictions beyond those
necessarily entailed by hospitalization,” which “are as much
in need of justification as any other deprivations of liberty”).
A conditions of confinement claim involves the very same
inquiry: do the conditions in which the petitioner is currently
being held violate the law? See Wilson, 471 F.2d at 1080;
Hudson II, 424 F.2d at 855.

     The principal functional difference between the two sorts
of challenges lies in the relief that a court might grant. In a
place of confinement claim, the petitioner’s rights may be
vindicated by an order of transfer, while in a conditions of
confinement claim, they may be vindicated by an order
enjoining the government from continuing to treat the
petitioner in the challenged manner. But even this distinction
is largely illusory, as either of these two forms of relief may
be reframed to comport with the writ’s more traditional
remedy of outright release. That is, in both types of cases, a
court may simply order the prisoner released unless the
unlawful conditions are rectified, leaving it up to the
                               20
government whether to respond by transferring the petitioner
to a place where the unlawful conditions are absent or by
eliminating the unlawful conditions in the petitioner’s current
place of confinement. See Bonner, 151 U.S. at 262 (directing
that the writ should issue in favor of petitioner illegally held
in state penitentiary, but “without prejudice to the right of the
United States to take any lawful measures to have the
petitioner sentenced” to proper place of detention); Miller,
206 F.2d at 419–20 (discussing the remedy imposed in
Bonner); cf. Brown v. Plata, 131 S. Ct. 1910, 1922–23 (2011)
(upholding order remedying Eight Amendment violations by
ordering state to reduce overcrowding in its prisons by
releasing prisoners if necessary). Given that habeas is not a
“formalistic remedy,” Boumediene, 553 U.S. at 780 (internal
quotation marks omitted), and “must not be circumscribed by
any technical considerations,” Miller, 206 F.2d at 420, it
should come as little surprise that this court has never
engaged in the sort of formalistic, technical line-drawing that
the government’s approach would demand.

     Indeed, as Miller illustrates, the near-complete overlap
between these two sorts of challenges ultimately reflects the
fact that in this circuit the underlying rationale for exercising
habeas jurisdiction in either case is precisely the same. Miller
relied on Coffin v. Reichard, 143 F.2d 443 (6th Cir. 1944),
which involved a habeas petition alleging “assaults, cruelties
and indignities from guards and . . . co-inmates.” Id. at 444.
Coffin unequivocally held that a habeas court has jurisdiction
over such conditions of confinement claims and “may remand
with directions that the prisoner’s retained civil rights be
respected.” Id. at 445. In Miller, we cited Coffin for the
proposition that “[a] prisoner is entitled to the writ of habeas
corpus when, though lawfully in custody, he is deprived of
some right to which he is lawfully entitled even in his
confinement, the deprivation of which serves to make his
                              21
imprisonment more burdensome than the law allows or
curtails his liberty to a greater extent than the law permits.”
Miller, 206 F.2d at 420 (quoting Coffin, 143 F.2d at 445)
(internal quotation marks omitted). We grounded our holding
that the petitioner could challenge the place of his
confinement on this same proposition. See id. Our logic was
straightforward: in either a conditions of confinement or place
of confinement case, the petitioner contends that some aspect
of his confinement has deprived him of a right to which he is
entitled while in custody. The availability of habeas for both
types of challenges simply reflects the extension of the basic
principle that “[h]abeas is at its core a remedy for unlawful
executive detention.” Munaf v. Geren, 553 U.S. 674, 693
(2008); see 28 U.S.C. § 2241(c)(3) (the writ extends to those
prisoners “in custody in violation of the Constitution or laws
or treaties of the United States”). The illegality of a
petitioner’s custody may flow from the fact of detention, e.g.,
Johnson v. Zerbst, 304 U.S. 458, 467–68 (1938), the duration
of detention, e.g., Preiser, 411 U.S. at 487, the place of
detention, e.g., Miller, 206 F.2d at 419, or the conditions of
detention, e.g., Hudson II, 424 F.2d at 855 n.3. In all such
cases, the habeas petitioner’s essential claim is that his
custody in some way violates the law, and he may employ the
writ to remedy such illegality. As a law review note cited in
both Preiser, 411 U.S. at 499, and Wilson, 471 F.2d at 1081
n.7, put it: “Where the specific detention abridges federally
protected interests—by placing petitioner in the wrong prison,
denying him treatment, imposing cruel and unusual
punishment, impeding his access to the courts, and so on—it
is an unlawful detention and habeas lies to release the
petitioner therefrom.” Note, Developments in the Law—
Federal Habeas Corpus, 83 HARV. L. REV. 1038, 1085 (1970)
(emphasis added).
                               22
      This circuit is by no means alone in adopting this
reasoning. Several of our sister circuits have concluded that
an individual in custody may utilize habeas corpus to
challenge the conditions under which he is held. See, e.g.,
United States v. DeLeon, 444 F.3d 41, 59 (1st Cir. 2006) (“If
the conditions of incarceration raise Eighth Amendment
concerns, habeas corpus is available.”); Kahane v. Carlson,
527 F.2d 492, 498 (2d Cir. 1975) (Friendly, J., concurring)
(contending that section 2241 would furnish “a wholly
adequate remedy” for a federal prisoner who sought orders
requiring prison officials to accommodate his First
Amendment right to free exercise of religion); Thompson v.
Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has
long interpreted § 2241 as applying to challenges to the
execution of a federal sentence, including such matters as the
. . . type of detention and prison conditions.” (internal
quotation marks omitted)); Woodall v. Federal Bureau of
Prisons, 432 F.3d 235, 242 & n.5 (3d Cir. 2005) (holding that
prisoner’s challenge to regulations limiting opportunity for
placement in community confinement could proceed by way
of habeas corpus “even if what is at issue . . . is ‘conditions of
confinement’”); Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d Cir.
1978) (“At most [petitioner’s] claims rise to a possible habeas
attack on the conditions of confinement, cognizable in a
federal habeas action only in extreme cases.”); Coffin, 143
F.2d at 444 (“Any unlawful restraint of personal liberty may
be inquired into on habeas corpus.”); Adams v. Bradshaw, 644
F.3d 481, 482–83 (6th Cir. 2011) (holding that a state
prisoner’s Eighth Amendment challenge to the state of Ohio’s
lethal injection procedures could be brought in habeas); cf.
McNair v. McCune, 527 F.2d 874, 875 (4th Cir. 1975) (“[I]t is
a sufficient statement of federal jurisdiction in habeas corpus
to redress punitive segregation imposed without a hearing for
the relatively innocuous offense of ‘wearing the wrong kind
of clothing.’”).
                              23

    Of course, as the government emphasizes, other circuits
have reached a contrary conclusion. But even if we had
authority to depart from our own precedent, none of these
decisions would provide a compelling reason to do so.

     The Fifth Circuit appears to have relied on its own, long-
standing precedent in holding that a habeas petitioner may not
challenge his treatment while in custody. See Cook v.
Hanberry, 592 F.2d 248, 249 (5th Cir. 1979) (“Habeas corpus
is not available to prisoners complaining only of mistreatment
during their legal incarceration.”) (citing Granville v. Hunt,
411 F.2d 9, 12–13 (5th Cir. 1969)). This precedent originally
rested, however, on the now-questionable rationale that the
conditions of confinement are within the discretion of prison
administrators and thus beyond the cognizance of the courts.
See Granville, 411 F.2d at 12; but see, e.g., Procunier v.
Martinez, 416 U.S. 396, 405–06 (1974) (“When a prison
regulation or practice offends a fundamental constitutional
guarantee, federal courts will discharge their duty to protect
constitutional rights.”).

     The other circuits that have reached a similar conclusion
appear to have done so on the basis of an even more
questionable rationale, one reflecting a fundamental
misunderstanding of the Supreme Court’s decision in Preiser.
As recounted above, see supra at 13, Preiser imposed a
habeas-channeling rule, not a habeas-limiting rule: the Court
held only that claims lying at the “core” of the writ must be
brought in habeas, and expressly disclaimed any intention of
restricting habeas itself. See Davis v. U.S. Sentencing
Commission, 716 F.3d 660, 662–63 (D.C. Cir. 2013); accord
Woodall, 432 F.3d at 242 n.5; Brennan v. Cunningham, 813
F.2d 1, 4 (1st Cir. 1987); see also Brown v. Plaut, 131 F.3d
163, 168–69 (D.C. Cir. 1997) (“Habeas corpus might . . . be
                                24
available to bring challenges to . . . prison conditions . . . , but
requiring the use of habeas corpus in such cases would extend
Preiser far beyond the ‘core’ of the writ that Preiser set out to
protect.”). Although the Court made this emphatically clear,
see Preiser 411 U.S. at 499–500, some circuits nonetheless
have read the decision as limiting the sorts of claims that may
be brought in habeas and to preclude prisoners from using the
writ to attack the conditions of their confinement. See
Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991)
(relying on Preiser for the proposition that if a prisoner “is
challenging merely the conditions of his confinement his
proper remedy is under the civil rights law”); McIntosh v.
United States Parole Comm’n, 115 F.3d 809, 811 (10th Cir.
1997) (same); cf. Hutcherson v. Riley, 468 F.3d 750, 754
(11th Cir. 2006) (describing Preiser line of cases as holding
that habeas and section 1983 are “mutually exclusive”). Even
more perplexing, some circuits have done so while
completely overlooking their own post-Preiser precedent
recognizing that conditions of confinement claims sound in
habeas. Compare Kruger v. Erickson, 77 F.3d 1071, 1073 (8th
Cir. 1996) (citing only Preiser in holding that “[i]f the
prisoner is not challenging the validity of his conviction or the
length of his detention . . . then a writ of habeas corpus is not
the proper remedy”), with Willis v. Ciccone, 506 F.2d 1011,
1014 (8th Cir. 1974) (“[H]abeas corpus is a proper vehicle for
any prisoner, state or federal, to challenge unconstitutional
actions of prison officials.”); compare Crawford v. Bell, 599
F.2d 890, 891–92 (9th Cir. 1979) (citing only Preiser and a
district court decision describing Preiser in holding that a
habeas petition challenging “the terms and conditions of [an
inmate’s] incarceration” must be dismissed), with Workman v.
Mitchell, 502 F.2d 1201, 1208 n.9 (9th Cir. 1974) (holding it
to be “fairly well established” that “federal habeas corpus
actions are now available to deal with questions concerning
both the duration and the conditions of confinement”).
                               25

     In sum, although the Supreme Court has left the question
open, the law of this circuit—which is consistent with the
weight of the reasoned precedent in the federal Courts of
Appeal—compels us to conclude that a prisoner may, in a
federal habeas corpus petition, “challenge the conditions of
his confinement.” Wilson, 471 F.2d at 1081. Petitioners here
advance just such a challenge. They raise claims that their
force-feeding at the hands of their jailers constitutes an
“additional and unconstitutional restraint[] during [their]
lawful custody,” Preiser, 411 U.S. at 499, and violates their
fundamental right to religious freedom, see 42 U.S.C.
§ 2000bb-1, thus rendering their “imprisonment more
burdensome than the law allows or curtail[ing] [their] liberty
to a greater extent than the law permits.” Miller, 206 F.2d at
420 (quoting Coffin, 143 F.2d at 445); see also Reed v.
Farley, 512 U.S. 339, 347–48 (1994) (describing availability
of federal habeas corpus for fundamental nonconstitutional
claims). They have therefore brought “a proper claim for
habeas relief” over which the district courts possess subject-
matter jurisdiction. Kiyemba, 561 F.3d at 513. We thus turn to
the question of whether petitioners have established their
entitlement to injunctive relief.

                               III.
      “‘A plaintiff seeking a preliminary injunction must
establish [1] that he is likely to succeed on the merits, [2] that
he is likely to suffer irreparable harm in the absence of
preliminary relief, [3] that the balance of equities tips in his
favor, and [4] that an injunction is in the public interest.’”
Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011)
(alteration in original) (quoting Winter v. National Resource
Defense Council, Inc., 555 U.S. 7, 20 (2008)). We review the
district court’s balancing of these four factors for abuse of
                               26
discretion, while reviewing de novo the questions of law
involved in that inquiry. Id. at 393.

                               A.
    We begin with the first and most important factor:
whether petitioners have established a likelihood of success
on the merits. Petitioners advance two separate substantive
claims regarding the legality of force-feeding.

      Their first and central claim is that the government’s
force-feeding of hunger-striking detainees violates their
constitutionally protected liberty interest—specifically, the
right to be free from unwanted medical treatment, see Cruzan
v. Director, Missouri Department of Health, 497 U.S. 261,
278–79 (1990)—and that the government is unable to justify
the practice of force-feeding under the standard established in
Turner v. Safley, 482 U.S. 78 (1987). In Turner, the Supreme
Court set forth the general test for assessing the legality of a
prison regulation that “impinges on” an inmate’s
constitutional rights, holding that such a regulation is “valid if
it is reasonably related to legitimate penological interests.” Id.
at 89. As the government does not press the issue, we shall,
for purposes of this case, assume without deciding that the
constitutional right to be free from unwanted medical
treatment extends to nonresident aliens detained at
Guantanamo and that we should use the Turner framework to
evaluate petitioners’ claim. But cf. Kiyemba v. Obama, 555
F.3d 1022, 1026 (D.C. Cir. 2009), vacated by Kiyemba v.
Obama, 559 U.S. 131 (2010), modified and reinstated, 605
F.3d 1046, 1048 (D.C. Cir. 2010).

     In their briefs, petitioners detail the significant number of
international organizations, medical associations, and public
figures who have criticized the practice of force-feeding
prisoners unwilling to eat. Appellants’ Br. 33–39 (citing, inter
                               27
alia, World Medical Association, WMA Declaration of Malta
on Hunger Strikers (1991); International Committee of the
Red Cross, Hunger strikes in prisons: the ICRC’s position
(2013); Letter from Senator Dianne Feinstein to Secretary of
Defense Chuck Hagel (June 19, 2013), available at:
http://www.feinstein.senate.gov/public/index.cfm/files/serve/?
File_id=17585d4b-c235-4f32-b957-50648d4e6252).             Since
oral argument in this case, a task force organized by the
Institute on Medicine as a Profession and the Open Society
Foundation has issued a scathing report detailing the abuses
of medical ethics in the government’s treatment of detainees
in Guantanamo, Afghanistan, and Iraq, concluding
specifically that doctors who assist in the treatment of hunger-
striking Guantanamo detainees “have become agents of a
coercive and counter-therapeutic procedure that for some
detainees continued for months and years, resulting in untold
pain, suffering, and tragedy for the detainees for whom they
were medically responsible.” Task Force Report, Ethics
Abandoned: Medical Professionalism and Detainee Abuse in
the War on Terror 84 (2013) (submitted by petitioners
pursuant to Fed. R. App. P. 28(j)); see also Denise Grady &
Benedict Carey, Medical Ethics Have Been Violated at
Detention Sites, a New Report Says, N.Y. TIMES, Nov. 5,
2013, at A16 (describing the task force’s report). Given these
authorities—and, we might add, given the government’s own
description of its force-feeding protocol—we have no doubt
that force-feeding is a painful and invasive process that raises
serious ethical concerns.

     For petitioners to be entitled to injunctive relief, however,
it is not enough for us to say that force-feeding may cause
physical pain, invade bodily integrity, or even implicate
petitioners’ fundamental individual rights. This is a court of
law, not an arbiter of medical ethics, and as such we must
view this case through Turner’s restrictive lens. The very
                               28
premise of Turner is that a “prison regulation [that] impinges
on inmates’ constitutional rights” may nonetheless be “valid.”
Turner, 482 U.S. at 89. That is, although “[p]rison walls do
not form a barrier separating prison inmates from the
protections of the Constitution,” they do substantially change
the nature and scope of those constitutional protections, as
well as the degree of scrutiny that courts will employ in
assessing alleged violations. Id at 84; see Price v. Johnston,
334 U.S. 266, 285 (1948) (“Lawful incarceration brings about
the necessary withdrawal or limitation of many privileges and
rights, a retraction justified by the considerations underlying
our penal system.”). Thus, even if force-feeding “burdens
fundamental rights,” Turner, 482 U.S. at 87, Turner makes
clear that a federal court may step in only if the practice is not
“reasonably related to legitimate penological interests,” id. at
89.

     The government has identified two penological interests
at stake here: preserving the lives of those in its custody and
maintaining security and discipline in the detention facility.
As the government emphasizes, many courts have concluded
that such interests are legitimate and justify prison officials’
force-feeding of hunger-striking inmates. E.g., In re Grand
Jury Subpoena John Doe v. United States, 150 F.3d 170, 172
(2d Cir. 1998); Garza v. Carlson, 877 F.2d 14, 17 (8th Cir.
1989); Matter of Bezio v. Dorsey, 989 N.E.2d 942, 950–51
(N.Y. 2013); Laurie v. Senecal, 666 A.2d 806, 809 (R.I.
1995). The New York Court of Appeals recently explained
that prison officials faced with a hunger-striking inmate
whose behavior is life-threatening would, absent force-
feeding, face two choices: (1) give in to the inmate’s
demands, which would lead other inmates to “copy the same
tactic, manipulating the system to get a change in conditions”;
or (2) let the inmate die, which is a harm in its own right, and
would often “evoke[] a strong reaction from the other inmates
                              29
and create[] serious safety and security concern[s].” Matter of
Bezio, 989 N.E.2d at 951 (internal quotation marks omitted);
accord Freeman v. Berge, 441 F.3d 543, 547 (7th Cir. 2006)
(“If prisoners were allowed to kill themselves, prisons would
find it even more difficult than they do to maintain discipline,
because of the effect of a suicide in agitating the other
prisoners.”). Although a handful of state appellate courts have
rejected prison officials’ attempts to force-feed particular
inmates, those courts have largely done so while applying
state law and under unique factual circumstances. See Hill v.
Dept. of Corrections, 992 A.2d 933, 938 (Pa. Commw. Ct.
2010) (recognizing that state’s interests generally “outweigh
any privacy right” claimed by a force-fed inmate, but holding
that state had failed to show inmate’s life “was in imminent
danger absent forced nutrition and hydration”); Thor v.
Superior Court, 855 P.2d 375, 387–88 (Cal. 1993) (holding,
under California law, that quadriplegic prisoner could refuse
surgical procedure that would insert feeding tube into his
stomach where there was “no evidence that allowing him to
do so undermines prison integrity or endangers the public”);
Singletary v. Costello, 665 So. 2d 1099, 1109–10 (Fla. Dist.
Ct. App. 1996) (holding that state’s attempt to force-feed
inmate would violate inmate’s state constitutional right to
privacy where there was “no evidence” that inmate’s actions
“undermined the security, safety or welfare within the
prison,” and observing that “[i]n another case, or with
different evidence presented below, a different result may be
reached”). But see Zant v. Prevatte, 286 S.E.2d 715, 717 (Ga.
1982) (holding that prison officials cannot force-feed
mentally competent prisoner with no dependents). Some
states, such as California, have also adopted policies pursuant
to which inmates can escape force-feeding even if their lives
are threatened so long as they clearly and competently refuse
such treatment. See 4 California Correctional Health Care
Services, Inmate Medical Services Polices & Procedures ch.
                               30
22.2, 4–5, available at http://www.cphcs.ca.gov/docs/
imspp/IMSPP-v04-ch22.2.pdf. But such an approach is not
constitutionally compelled because it fails to similarly achieve
the government’s legitimate penological interests—including,
most obviously, the interest in preserving the inmate’s life.

     Thus, the overwhelming majority of courts have
concluded, as did Judge Collyer and as we do now, that
absent exceptional circumstances prison officials may force-
feed a starving inmate actually facing the risk of death. See
Freeman, 441 F.3d at 546; Commissioner of Corrections v.
Coleman, 38 A.3d 84, 95–97 (Conn. 2012) (collecting cases).
Petitioners point to nothing specific to their situation that
would give us a basis for concluding that the government’s
legitimate penological interests cannot justify the force-
feeding of hunger-striking detainees in Guantanamo.

     Instead, petitioners attempt to distinguish the many
decisions upholding the lawfulness of force-feeding by tying
their challenge to an attack on the legality of the fact of their
detention itself, arguing that “[t]here cannot be a legitimate
penological interest in force-feeding the Guantanamo Bay
detainees to prolong their indefinite detention” because force-
feeding then simply “facilitates the violation of a fundamental
human right.” Appellants’ Br. 40. But this court has
repeatedly held that under the Authorization for the Use of
Military Force, Pub. L. No. 107-40, 115 Stat. 224 (2001),
individuals may be detained at Guantanamo so long as they
are determined to have been part of Al Qaeda, the Taliban, or
associated forces, and so long as hostilities are ongoing. See,
e.g., Al-Bihani v. Obama, 590 F.3d 866, 873–74 (D.C. Cir.
2010); but cf. Ali v. Obama, 736 F.3d 542, 553 (D.C. Cir.
2013) (Edwards, J., concurring in the judgment) (posing the
“troubling question” of “whether the law of th[is] circuit has
stretched the meaning of the” statutes justifying such
                                31
detention “far beyond [their] terms”). Given that such
continued detention is lawful, force-feeding that furthers this
detention serves the same legitimate penological interests as it
would if petitioners were serving determinate sentences in
state or federal prison.

     In reaching this conclusion, we emphasize that we are
addressing only petitioners’ likelihood of success on the
merits, not the actual merits of their claim. It is conceivable
that petitioners could establish that the government’s interest
in preserving the lives of those detained at Guantanamo is
somehow reduced, or demonstrate that the government has
such complete control over Guantanamo detainees that
hunger-striking inmates present no threat to order and
security, or even show that there are “ready alternatives” to
force-feeding that the government might employ to achieve
these same legitimate interests. Turner, 482 U.S. at 90. We
leave it to the district court to decide in the first instance what
procedures may be necessary to provide petitioners a
“meaningful opportunity” to make this showing. Boumediene,
553 U.S. at 779.

      Finally, we reject petitioners’ attempt to advance for the
first time in their reply brief, and then again at oral argument,
a very different ground for relief—that the government’s
force-feeding protocol must be enjoined not because force-
feeding is inherently unconstitutional, but because the
government subjects detainees to such treatment before they
are actually at risk. As petitioners’ counsel phrased this
contention at oral argument: “[A] reasonable alternative
would be to not force feed them until . . . they’re at risk of
death or permanent organ injury.” Oral Arg. Tr. 16. But prior
to their reply brief, the only “alternative” petitioners identified
to the current force-feeding protocol was that the government
bring petitioners to trial or set them free. Appellants’ Br. 40.
                               32
Accordingly, this argument is forfeited. See United States v.
Van Smith, 530 F.3d 967, 973 (D.C. Cir. 2008) (“We require
petitioners and appellants to raise all of their arguments in the
opening brief, and have repeatedly held that an argument first
made in a reply brief ordinarily comes too late for our
consideration.”) (internal quotation marks and citations
omitted). In any event, record evidence appears to contradict
petitioners’ contentions. According to the declaration
submitted by the government, Guantanamo medical staff will
enterally feed a detainee “only . . . when it becomes medically
necessary to preserve a detainee’s life and health.” Decl. of
Commander [Redacted], M.D., 4. Of course, petitioners may
seek to press this claim—as well as other claims related to
particular aspects of the force-feeding protocol employed at
Guantanamo—before the district court. For these same
reasons, we also now deny petitioners’ request for
supplemental briefing regarding recent revisions to the
government’s protocol and dismiss their motion for disclosure
of the details of that revised protocol without prejudice to its
reassertion in the district court.

      This brings us, then, to petitioners’ second claim—that
the force-feeding protocol violates their rights under the
Religious Freedom Restoration Act (RFRA) because it
prevents them from engaging in communal prayers during
Ramadan. Before discussing the merits of this claim, we must
first address the government’s contention that it has become
moot.

    Although it is true, as the government points out, that
Ramadan is now over, and thus petitioners cannot claim that
the force-feeding protocol currently infringes on their
observation of that month, the RFRA claim clearly falls
within the “capable of repetition yet evading review”
exception to the mootness doctrine. See Clarke v. United
                                33
States, 915 F.2d 699, 704 (D.C. Cir. 1990). Petitioner Dhiab
has undoubtedly satisfied the first of the two required
elements of this exception: because Ramadan lasts only a
month, the challenged aspects of force-feeding that interfere
with communal prayer during this month “[are] in [their]
duration too short to be fully litigated prior to [their] cessation
or expiration.” Id. (quoting Murphy v. Hunt, 455 U.S. 478,
482 (1982)). He has also satisfied the second requirement:
there is a “reasonable expectation that [he will] be subjected
to the same action again.” Id. (quoting Murphy, 455 U.S. at
482). More than ten months after officials first designated him
as a hunger-striker, Dhiab continues to refuse to eat.
Moreover, Dhiab asserts that he plans to continue his strike in
order to receive a “resolution to [his] case,” that he is “not
afraid” of his captors, and that “[i]t would be an honor to die.”
Crider Decl. 15, 17. These facts and statements sufficiently
establish the likelihood that Dhiab will continue to be affected
by the government’s force-feeding protocol this year at
Ramadan if it remains in place and he continues to be
detained. Although the government could release Dhiab
before then, or modify the protocol so as to avoid infringing
on Dhiab’s observation of Ramadan, neither of these
outcomes is sufficiently likely to defeat what is otherwise a
“reasonable expectation” that Dhiab will again be subjected to
this treatment. See Del Monte Fresh Produce Co. v. United
States, 570 F.3d 316, 324 (D.C. Cir. 2009). And because
Dhiab’s claim is not moot, we have no need to decide whether
those of the other petitioners might be. See Military Toxics
Project v. EPA, 146 F.3d 948, 954 (D.C. Cir. 1998) (“If one
party has standing in an action, a court need not reach the
issue of standing of other parties when it makes no difference
to the merits of the case.” (internal quotation marks omitted)).

     We agree with the government, however, that the law of
this circuit clearly forecloses petitioners’ RFRA claim. In
                              34
Rasul v. Myers, 563 F.3d 527 (D.C. Cir. 2009), we expressly
held that RFRA’s protections do not extend to Guantanamo
detainees, who, as nonresident aliens, do not qualify as
protected “person[s]” within the meaning of that statute. Id. at
532. Congress, we reasoned, intended the term “person” to
“be read consistently with similar language in constitutional
provisions, as interpreted by the Supreme Court at the time
Congress enacted RFRA” in 1993, and held that decisions
such as Johnson v. Eisentrager, 339 U.S. 763 (1950) and
United States v. Verdugo-Urquidez, 494 U.S. 259 (1990)
would have led Congress to presume that the term did not
encompass nonresident aliens. Id. at 533; see also Rasul v.
Myers, 512 F.3d 644, 670–72 (D.C. Cir. 2008), vacated by
Rasul v. Myers, 555 U.S. 1083 (2008).

     Petitioners argue that Citizens United v. FEC, 558 U.S.
310 (2010), in which the Supreme Court expanded the First
Amendment’s protections of corporate political speech while
also declining to address whether the government might have
a compelling interest in limiting the similar speech of “foreign
individuals or associations,” id. at 362, has so weakened
Rasul’s premise that we are no longer bound by its holding.
But the Supreme Court’s current interpretation of the First
Amendment’s free speech guarantee in no way undermines
our assessment of Congress’s likely understanding of existing
constitutional law in 1993. Moreover, this court recently
rejected a very similar argument in holding that RFRA’s
protections of the free exercise of religion do not extend to
corporations. Gilardi v. U.S. Department of Health and
Human Services, 733 F.3d 1208, 1214–15 (D.C. Cir. 2013). If
nothing in Citizens United compels the conclusion that
corporations are “person[s]” within the meaning of RFRA,
that decision certainly does not compel us to revisit our
conclusion that nonresident aliens are likewise excluded from
RFRA’s protections.
                               35


                               B.
     We need discuss only briefly the three remaining factors
that govern the decision to grant a preliminary injunction: the
likelihood that petitioners will suffer irreparable harm, the
balance of the equities, and the public interest. See Winter,
555 U.S. at 20. In this circuit, it remains an open question
whether the “likelihood of success” factor is “an independent,
free-standing requirement,” or whether, in cases where the
other three factors strongly favor issuing an injunction, a
plaintiff need only raise a “serious legal question” on the
merits. Sherley, 644 F.3d at 393, 398. But we have no need to
resolve this question here because the remaining factors do
not, in any event, weigh in petitioners’ favor. The primary
“purpose of a preliminary injunction is to preserve the object
of the controversy in its then existing condition—to preserve
the status quo.” Doeskin Products, Inc. v. United Paper Co.,
195 F.2d 356, 358 (7th Cir. 1952); see generally National
Ass’n of Farmworkers Organizations v. Marshall, 628 F.2d
604, 613–16 (D.C. Cir. 1980). In this case, even if petitioners
might eventually prevail in their challenge to the
government’s force-feeding protocol, we see especially good
reasons for preserving the status quo by denying petitioners’
request. Were we to now conclude that a preliminary
injunction should issue, and then the district court, this court,
or the Supreme Court later determined that the petitioners’
claims lacked merit, the petitioners could very well die before
the government would ever receive the benefit of that
decision. But were we to uphold the district court’s denial of a
preliminary injunction, and it was later determined that force-
feeding as practiced at Guantanamo violates petitioners’
rights, petitioners would suffer by being compelled to endure
force-feeding or the threat of force-feeding in the interim, but
they would ultimately be able to engage in an uninterrupted
hunger strike as they wish. Given that the risk of error is
                             36
greater if a preliminary injunction is granted than if it is
denied, we conclude, as did Judge Collyer, that the balance of
equities and public interest support denying petitioners’
request for interim relief.

                             IV.

    For the forgoing reasons, we affirm the district courts’
denials of petitioners’ applications for a preliminary
injunction.

                                                  So ordered.
     WILLIAMS, Senior Circuit Judge, dissenting: As the
majority aptly explains, Maj. Op. at 6-11, the current state of
Congress’s back-and-forth with the courts over federal
jurisdiction to consider claims by detainees at Guantanamo is
this: claims that sound in habeas may be heard; all others may
not. Today we decide which category embraces a challenge to
a detainee’s conditions of confinement.          The majority
concludes that such a claim sounds in habeas. I disagree.
Although we once toyed with that idea (in dictum), we have
never held habeas to reach a prisoner’s conditions of
confinement. And the majority provides no persuasive reason
why we should reach that decision for the first time today.
Congress has repeatedly and forcefully sought to withdraw the
federal courts’ jurisdiction over Guantanamo detainees. I
would not enlarge the writ to encompass a novel theory in the
face of such clear congressional intent.

                            * * *
     The Supreme Court’s most recent position on whether
habeas encompasses prisoner challenges to their conditions of
confinement has been one of agnosticism. Maj. Op. at 12-14
(citing Preiser v. Rodriguez, 411 U.S. 475 (1973), and Bell v.
Wolfish, 441 U.S. 520 (1979)). The majority thus turns to
decisions of this court, finding Hudson v. Hardy, 424 F.2d
854 (D.C. Cir. 1970), a precedent for the view that habeas
covers such claims. Maj. Op. at 14-17. I find no such holding
in Hudson.

     Hudson’s background is simple. In an action styled a
petition for a declaratory judgment, Hudson sought an order
granting him certain privileges, release from a control cell, or
outright release from custody. In our initial pass at the case,
we held that the district court had been too hasty in granting
summary judgment against Hudson, applying the standards
for summary judgment with a “strict literalness” that was
                               2

inappropriate for a pro se prisoner. Hudson v. Hardy, 412
F.2d 1091, 1094-95 (D.C. Cir. 1968). We then granted the
defendants’ request for rehearing, in order to consider not
only the merits but also defendants’ claim that Hudson’s
transfer to Leavenworth had mooted the case. Hudson, 424
F.2d at 855-56. We adhered to our initial decision that the
district court had been too hasty, but added an instruction to
that court to canvas the facts relevant to mootness. In
articulating the district court’s mission on remand, we
discussed a number of circumstances that might avert
dismissal for mootness.

     There are many reasons to reject the view that our
theorizing in Hudson established a precedent extending
habeas to conditions of confinement—so many that the reader
deserves a short road map. First, we left completely
unresolved the question whether the federal courts had
jurisdiction at all; that being so, we were in no position to
issue a final merits ruling. Second, we noted that 42 U.S.C.
§ 1983 was available to the plaintiff; we thus had no need to
examine whether § 1983 or habeas best fitted plaintiff’s
claims, to the extent that they might have related to conditions
of confinement. Third, of the various circumstances that we
suggested might save the case from mootness, it is doubtful
whether any can properly be characterized as involving
“conditions of confinement” (a phrase we never used in
Hudson).

     First we noted that if plaintiff sought money damages, the
case was not moot. 424 F.2d at 855. But because we were
uncertain whether he sought damages, we went on to discuss
the situation if he did not, saying that even in that case “it is
by no means certain that the case has become moot.” Id. In
remanding to the district court, we identified a handful of
                               3

reasons Hudson might face ongoing injury; not one of those
reasons depended on our observation about habeas, id. at 855
n.3, which was therefore dictum rather than holding.

     Indeed, nowhere in the opinion did we purport to actually
find jurisdiction. Although we didn’t explicitly invoke the
principle and practice that in determining jurisdiction a court
assumes the validity of plaintiff’s merits claims, see, e.g.,
Coleman v. Miller, 307 U.S. 433, 446 (1939); Doe v. Harris,
696 F.2d 109, 113-14 n.7 (D.C. Cir. 1982); Smith v. Bd. of
Comm’rs of D.C., 380 F.2d 632, 634 (D.C. Cir. 1967); see
also Linda R.S. v. Richard D., 410 U.S. 614, 618 (1973)
(applying the principle without stating it), we certainly never
abjured the principle, and our discussion was fully consistent
with the practice.

     And with good reason. For us to have applied substantive
law before finding jurisdiction would have flouted the rule
that on any appeal “the first and fundamental question is that
of jurisdiction.”    Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 94 (1998) (quoting Ex parte
McCardle, 7 Wall. 506, 514 (1869)). “Every federal appellate
court has a special obligation to satisfy itself not only of its
own jurisdiction, but also that of the lower courts in a cause
under review.” Id. at 95 (internal quotation marks omitted).
The rule long antedated Hudson. “This Court’s insistence that
proper jurisdiction appear begins at least as early as 1804.”
Id. And the principle applies as much to mootness as to any
other issue of subject-matter jurisdiction. Already, LLC v.
Nike, Inc., 133 S. Ct. 721, 726-27 (2013).           Of course
jurisdiction may depend on the merits claims; the
longstanding solution is to assume the merits of plaintiff’s
position. We have no basis for now declaring that our
                               4

decision in Hudson deviated from these principles:
jurisdiction first, and for that analysis, merits merely assumed.

     Recognizing that an absence of jurisdiction would
preclude Hudson from having precedential effect, the majority
seeks to characterize the merits of Hudson’s claim as itself a
jurisdictional question, so that the Hudson court (permissibly)
resolved it before resolving mootness. Maj. Op. at 16. Some
elements of 28 U.S.C. § 2241 doubtless are jurisdictional. For
example, issuance of the writ requires (absent waiver)
personal jurisdiction over the custodian, Rumsfeld v. Padilla,
542 U.S. 426, 434 & n.7, 442 (2004); id. at 451-52 (Kennedy,
J., concurring), and subject-matter jurisdiction depends on the
petitioner’s being in custody, Maleng v. Cook, 490 U.S. 488,
490, 493-94 (1989). But that does not mean that a claim’s
cognizability under habeas is also jurisdictional. While the
Court in Rasul v. Bush, 542 U.S. 466 (2004) (decided the
same day as Padilla), rejected the government’s defense that
federal courts lacked habeas jurisdiction beyond the United
States’ sovereign territory, it nowhere suggested that the
merits of whether a claim is cognizable in habeas is itself
jurisdictional. The majority’s attempt to analogize habeas to
federal question jurisdiction similarly confuses merits and
jurisdiction. Where a claim “will be sustained if the
Constitution and laws of the United States are given one
construction and will be defeated if they are given another,”
the issue is one of merits, not jurisdiction. Steel Co., 523 U.S.
at 89 (quoting Bell v. Hood, 327 U.S. 678, 685 (1946)).

     The majority reads the discussion of potential alternative
grounds for jurisdiction in Bell v. Wolfish to stand for the
proposition that the scope of habeas is normally a
jurisdictional issue. Maj. Op. at 16 (citing 441 U.S. at 527
n.6). All I can extract with confidence from that footnote is
                                5

that in meeting its obligation to be sure of jurisdiction, the
Court found 28 U.S.C. § 1331 sufficient and thus saw no need
even to consider whether habeas’s scope was a merits or a
jurisdictional question. Especially given the courts’ loose
usage of “jurisdiction” before the last decade, see Kontrick v.
Ryan, 540 U.S. 443 (2004), I am skeptical that offhand
references to jurisdiction in a footnote prove that habeas’s
exact scope is a jurisdictional question. Nor does the
majority’s reference to Kiyemba v. Obama, 561 F.3d 509
(2009), shed light on the correct reading of Hudson; our
holding there merely reflects Congress’s enactment of
§ 2241(e)(2) and the Supreme Court’s holding in Boumediene
v. Bush, 553 U.S. 723 (2008), which together made the scope
of habeas a jurisdictional issue for Guantanamo detainees by
divesting the courts of jurisdiction to grant any non-habeas
relief. It tells us nothing about whether a court’s reading of
the habeas statute in effect in the Hudson era had any
jurisdictional character.

     Given that the Hudson court never suggested that its
ruminations on Hudson’s possible causes of action touched on
jurisdiction, and that the habeas statute in effect at the time
used no jurisdictional language, see 28 U.S.C. § 2241 (1970),
there seems no reason to suppose that Hudson’s decision to
remand for a mootness determination constituted a resolution
of any jurisdictional questions that habeas may entail.

    But even if we put the jurisdictional question aside,
Hudson’s claim that officials of the District of Columbia had
subjected him to “‘unjust and cruel’ disciplinary action,” 412
F.2d at 1092, was, as to state officials and those of the District
of Columbia, the sort of claim that could be brought under 42
U.S.C. § 1983. E.g., Edwards v. Sard, 250 F. Supp. 977, 978
(D.D.C. 1966). Twice in the opinion we explicitly recognized
                                 6

the availability of § 1983. 424 F.2d at 855 & n.3. Once
again, I see precisely nothing that turned on classifying
Hudson’s claims—insofar as they may have addressed
conditions of confinement—as sounding in habeas.

     Finally, regardless of the unresolved status of our
jurisdiction and the availability of § 1983, Hudson is quite
unclear whether it addresses conditions of confinement at all.
In order to “sketch” the principles we thought should guide
the mootness inquiry, we reviewed a number of possible
claims that might have survived cessation of the allegedly
unlawful conduct and the plaintiff’s removal from the
defendants’ reach. Id. at 856. Those claims stemmed from
the fact that a prisoner’s “disciplinary record may follow him
throughout the prison system.” Id. It therefore might “affect
his eligibility for parole.” Id. Such eligibility of course
presents a classic subject of habeas, a claim that would be
“squarely within th[e] traditional scope of habeas corpus,”
Preiser, 411 U.S. at 487. See Peyton v. Rowe, 391 U.S. 54
(1968) (cited by Hudson, 424 F.2d at 856). We also mused
that Hudson’s prior discipline might compound his future
punishment, 424 F.2d at 856. But as an example of future
punishment we pointed to Hudson’s transfer to the prison at
Leavenworth. Id. at 856 & n.8. As we had decided a few
years earlier that habeas is available to challenge “not only the
fact of confinement but also the place of confinement,” Lake
v. Cameron, 364 F.2d 657, 659 (D.C. Cir. 1966) (emphasis
added), this may well have been the root of our speculation
that relief was still possible. We concluded that “[i]f
[Hudson] desires that the case be treated as a petition for
habeas corpus, the court should inform itself of the extent to
which appellant is, or is likely to be, still subject to disabilities
because of the unlawful acts alleged.” 424 F.2d at 856.
Assuming we reached a holding on habeas, it was that it
                               7

encompassed the “disabilities” we specified—examples fully
in line with historical habeas practice—not the loose talk
about “form of confinement” that we consigned to a footnote,
id. at 855 n.3.

     In short, in framing the district court’s future
jurisdictional inquiry, we tossed up a salad of possible merits
claims. This was a perfectly proper way to guide the district
court’s exploration of mootness. But that does not mean that
any of these speculations constituted a holding. Even
assuming the court meant habeas to encompass conditions of
confinement, we had neither jurisdiction nor occasion to settle
any substantive legal issue, and in the two short pages of F.2d
that Hudson occupies (other than caption, headnotes, etc.), I
do not see that we did so.

     And I also agree with the majority’s acknowledgement
that its other cases fail to do so. Maj. Op. at 17. Two of the
cases, Miller v. Overholser, 206 F.2d 415 (D.C. Cir. 1953),
and Creek v. Stone, 379 F.2d 106 (D.C. Cir. 1967), see Maj.
Op. at 18, address conditions of confinement that “vitiate the
justification for confinement.” 379 F.2d at 109; 206 F.2d at
419 (claim renders confinement “not authorized by the
statute”). If the basis for confinement is eliminated altogether,
outright release would be the remedy, and the petition would
fall within the mine run of habeas challenges. Miller, for
example, involved a civil commitment statute intended to
rehabilitate sex offenders. The court held that Miller’s
confinement with the criminally insane and without treatment
was therefore a confinement “not authorized by the statute,”
rendering his confinement illegal. 206 F.2d at 419. But the
decision was clear that it would apply only in cases that
challenge the “legal validity of confinement,” id., which
petitioners do not do. Cf. Maj. Op. at 30.
                               8

     Creek too depends on the proposition that the challenged
conditions vitiate the justification for confinement. 379 F.2d
at 110. And perhaps more importantly, the court in Creek
lacked jurisdiction because the petitioners’ transfer out of the
conditions complained of rendered the case moot. Id. By
now it should be clear that the absence of jurisdiction is a
common theme among the majority’s cases. United States v.
Wilson, 471 F.2d 1072 (D.C. Cir. 1972), is no different. The
majority relies on Wilson for the proposition that petitioner
“unquestionably” may challenge his conditions of
confinement in habeas. Maj. Op. at 17-18 (quoting Wilson,
471 F.2d at 1081). Yet right before that observation, the
court held that it lacked jurisdiction over Wilson’s petition,
concluding that “no remedy is available in this Court” because
the place of confinement was not within its territorial
jurisdiction. 471 F.2d at 1081 (citing Ahrens v. Clark, 335
U.S. 188 (1948)). Here again Steel Co.’s teachings are
critical. “For a court to pronounce upon the meaning or the
constitutionality of a state or federal law when it has no
jurisdiction to do so is, by very definition, for a court to act
ultra vires.” Steel Co., 523 U.S. at 101-02. I see no basis for
relying on ultra vires statements to determine the appropriate
bounds of habeas.

     More recent cases from this circuit suggest that the
availability of habeas to challenge conditions of confinement
is a murkier question than the majority’s cases suggest. In
Blair-Bey v. Quick, for example, we entertained the possibility
that habeas itself “might be available” for challenges to prison
conditions. 151 F.3d 1036, 1039-42 (D.C. Cir. 1998) (Wald,
Williams & Tatel, JJ.) (emphasis added). We solved the
problem by saying, “Such claims, if they are permissibly
brought in habeas corpus, would have to be subject to the
PLRA’s filing fee rules.” Id. at 1042 (emphasis added). It
                              9

would be odd to treat 1998’s mere possibility as a rule clearly
established by the time of the MCA, less than ten years later.
Yet that is exactly the conclusion that the majority reaches.

    Because not one of these cases holds that habeas
encompasses claims based on the conditions of a detainee’s
confinement, I conclude that no precedent of ours controls the
outcome of this case.

                            * * *
     The majority soft-pedals the distinction between
challenges to the fact or place of confinement and ones to
conditions of confinement by observing that one remedy
unquestionably available under habeas (in this case, the
prisoner’s release) “may” redress both claims, so that the
distinction between the claims is “largely illusory.” Maj. Op.
at 19-20. After all, the majority explains, a court can always
order release if the petitioner’s custodian does not remedy the
defect in the place of confinement. But to suggest that courts
should feel complacent in expanding an ancient writ—
confined for centuries to attacks on the fact or place of
confinement—to reach any unlawful aspect of the
confinement merely because the illegality could, in extremis,
be cured by an order of release, seems in effect to discard
history as a guide.

     In any event, a focus on remote, unsatisfactory and
implausible remedies of release is a far cry from how an
inquiry into the availability of habeas normally proceeds. As
the majority observes, Maj. Op. at 9, in determining the scope
of our jurisdiction in Kiyemba we first needed to assess the
effect of the Supreme Court’s decision in Boumediene.
Notwithstanding the fact that an order of release would have
                              10

sufficed to grant the Kiyemba petitioners’ requested relief, we
reviewed the congressional authorization to consider their
claims as well as the traditional boundaries of habeas.
Kiyemba, 561 F.3d at 512-13. In doing so, we followed the
path laid out by the Supreme Court, which determines its
habeas authority not by reference to the potential remedy, but
instead by reviewing historical practice under statutory and
common law. INS v. St. Cyr, 533 U.S. 289, 305-08 (2001);
see Boumediene, 553 U.S. at 739-52; Rasul, 542 U.S. at 473-
84. Thus the majority’s focus on remedies seems completely
orthogonal to the method by which the Supreme Court
determines the limits of habeas; it should not influence our
decision here.

     This case itself illustrates the skewed fit between a
substantive attack on conditions of confinement and a remedy
of release. The petitioners understandably never seek “the
writ’s more traditional remedy of outright release,” Maj. Op.
at 19. See J.A. 1, 3 (requesting injunction prohibiting force-
feeding); J.A. 158 (requesting injunction prohibiting alleged
deprivation of right to communal prayer); Aamer Br. 5
(requesting both forms of injunctive relief). And the majority,
rightly acknowledging the legality of the petitioners’
detention, Maj. Op. at 30, focuses only on whether to enjoin
the practice of force-feeding. The theoretical effectiveness of
an implausible remedy seems a thin basis for shoehorning
litigation over conditions of confinement into habeas.

                            * * *
     Under the majority’s view, it need not consider
petitioners’ alternative theories supporting jurisdiction, but I
must. They are no more convincing. Relying on a pair of
cases from the Seventh Circuit, petitioners first contend that
                              11

because the force-feeding protocol requires transfer from
“communal living quarters” to “single cell operations,” it
constitutes a quantum change in his level of custody,
rendering his petition cognizable in habeas. Aamer Br. 24-
25. They quote the Seventh Circuit as follows: “If the
prisoner is seeking what can fairly be described as a quantum
change in the level of custody—whether outright freedom, or
freedom subject to the limited reporting and financial
constraints of bond or parole or probation, or the run of the
prison in contrast to the approximation to solitary confinement
that is disciplinary segregation—then habeas corpus is his
remedy.” Graham v. Broglin, 922 F.2d 379, 381 (7th Cir.
1991). But they omit the critical next sentence: “if [the
petitioner] is seeking a different program or location or
environment, then he is challenging the conditions rather than
the fact of his confinement and his remedy is under civil rights
law, even if, as will usually be the case, the program or
location or environment that he is challenging is more
restrictive than the alternative that he seeks.” Id. at 381.
Putting aside the fact that this court has not recognized the
“quantum change” theory, the petition here falls squarely
within the claims described by the second sentence; he seeks
only an alteration to his program and thus his claims sound in
civil rights law, even under Graham.               Accordingly,
§ 2241(e)(2) bars Aamer’s claims. Al-Zahrani v. Rodriguez,
669 F.3d 315, 319 (D.C. Cir. 2012).

     Aamer also asserts that we have jurisdiction because
force-feeding constitutes a “severe restraint[] on individual
liberty.” Aamer Br. at 26-27 (citing Hensley v. Mun. Court,
San Jose Milpitas Judicial Dist., Santa Clara Cnty., 411 U.S.
345, 351 (1973)). While it is true that habeas’s custody
requirement can be met by restraints falling short of
incarceration (in Hensley, the Court allowed a petition by a
                              12

defendant released on his own recognizance pending the start
of his challenged sentence), it doesn’t follow that any liberty
interest enjoying protection under the Fifth Amendment, e.g.,
the interest in resisting involuntary subjection to
pharmaceuticals, Sell v. United States, 539 U.S. 166, 177-83
(2003), is a liberty protected by habeas.          Petitioners’
characterization of the affected values as liberty interests is
therefore not enough to create habeas jurisdiction. See Janko
v. Gates, No. 12-5017, slip op. at 17-19 (D.C. Cir. Jan. 17,
2014).

                            * * *
      I close with a brief consideration of where we are and
how we got here. In § 7 of the MCA Congress sought to all
but extinguish federal courts’ jurisdiction to hear claims by
detainees at Guantanamo. Subsection 2241(e)(1) purported to
remove all habeas corpus jurisdiction over such aliens;
subsection (e)(2) eliminated all other jurisdiction, except for
the judicial process that Congress had previously established
for review of executive branch decisions on the lawfulness of
detention. See Maj. Op. at 7-8. By the two subsections taken
together, then, Congress sought (with the exception noted) to
exclude Guantanamo detainees from United States courts.

     In Boumediene the Supreme Court held that subsection
(e)(1) violated the Suspension Clause, 553 U.S. at 733, 771,
792, but it did not address whether the MCA was valid insofar
as it ousted courts from habeas jurisdiction not protected by
that clause. We answered this question in Kiyemba, 561 F.3d
at 512 n.2, interpreting Boumediene to have struck down the
MCA’s attempt to withdraw habeas jurisdiction over detainees
at Guantanamo in its entirety, regardless of whether the
suspension clause required that invalidation. That decision of
                              13

course binds this panel, though it self-evidently opens the
courts to actions by detainees under circumstances where
Congress intended that they be shut (this case being one
example), and was concededly not in any way compelled by
Boumediene. See id. at 512; id. at 523 (Griffith, J., concurring
in the judgment in part and dissenting in part). Yet although
Kiyemba restored habeas to its “status quo ante” the MCA, id.
at 512 n.2, nothing in that decision requires that we further
expand the writ to encompass habeas claims that did not
predate the MCA.

     The majority does precisely that. To determine just how
much the courts will open themselves to habeas independently
of the Suspension Clause’s constitutional pressure, it relies on
our reflections in Hudson—a case in which we had not found
any federal court jurisdiction, where any discussion of the fine
points of habeas versus § 1983 was unnecessary, and where it
is unclear whether our speculation about plaintiff’s claims
even addressed conditions of confinement. Because neither
Hudson nor any other case of ours establishes the availability
of a conditions of confinement claim under habeas, Kiyemba’s
restoration of the status quo ante does not compel us to
recognize such a claim. And Congress has made quite clear
that we shouldn’t. Subsection (e)(1) may be a dead letter, but
that does not compel us to ignore Congress’s intent behind
subsection (e) as a whole, which unmistakably sought to
prevent the federal courts from entertaining claims based on
detainees’ conditions of confinement. Cf. Janko v. Gates, No.
12-5017, slip op. at 10 & n.4 (looking to (e)(1) to interpret
(e)(2)). Such evident congressional intent would seem to
counsel a cautious rather than a bravura reading of Hudson.

    Respectfully dissenting, I would affirm the district courts’
dismissal of the petitions for want of jurisdiction.